DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2021 has been entered.

Information Disclosure Statement
The IDS dated 26 January 2021 has been received, entered and considered, a copy is included herein.
The references listed on the newly filed IDS are not pertinent as to the patentability of the currently pending claims.



PTO-892 Form
US 10888550 is a related patent with Applicant and/or inventor in common with the instant application.
The International Preliminary Report on Patentability in equivalent PCT application PCT/IB2019/054964 is made of record for completeness.

Conclusion
The instant application remains allowable for the reasons of record.  See the notice of allowance mailed on 04 November 2020 at page 3.

Claims 25-30 and 38-40 (renumbered claims 1-9) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625